TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-20-00021-CV


                                       In re Rachelle Primeaux


                                         E. A. A., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


                 FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         NO. D-1-FM-18-003766, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                             ORDER TO SHOW CAUSE


PER CURIAM

                This is a contempt proceeding ancillary to the appeal of E. A. A. The subject of

this proceeding is court reporter Rachelle Primeaux, who has failed to comply with this Court’s

order to file the reporter’s record.

                On January 23, 2020, we ordered Primeaux to file the record by January 27, 2020,

and cautioned her that failure to file the record by that date could require her to show cause why

she should not be held in contempt of court. To date, the record has not been filed.

                Therefore, it is hereby ordered that Rachelle Primeaux shall appear in person

before this Court on Wednesday, February 12, 2020, at 10:00 a.m., in the Third Court of Appeals

courtroom, located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in
Austin, Travis County, Texas, to show cause why she should not be held in contempt and have

sanctions imposed for her failure to obey our January 23, 2020 order. This order to show cause

will be withdrawn and Primeaux will be relieved of her obligation to appear before this Court as

ordered above if the Clerk of the Court receives the complete reporter’s record on or before

February 10, 2020.

              It is ordered on January 30, 2020.



Before Chief Justice Rose, Justices Baker and Triana




                                               2